Shea, J.,
dissenting. Because I find no valid reason for the denial of the state’s motion for permission to appeal in either the memoranda of the trial court or the majority opinion, I agree with the conclusion of the Appellate Court when it granted the state’s motion for review that the trial court abused its discretion in denying such permission. Although the majority opinion implies that the trial court gave reasons for its denial of permission to appeal which would negate any “abuse of discretion,” it does not specify what these reasons were or advance any reasons for such denial approved by the majority. The trial court did give reasons for its initial decision denying the motion to dismiss and also for its subsequent granting of the motion following reargument. The court filed an additional memorandum of decision responding to the state’s motion for further articulation of the reasons for this reversal and also denying its motion for permission to appeal. All but the last paragraph of that memorandum simply elaborate upon the court’s reasons for previously granting the motion to dismiss as requested in the motion for further articulation. The last paragraph is as follows: “Fairness, the bedrock upon which is based the doctrine of collateral estoppel, demands an end to these proceedings. And there will be no seismic result to Cardozo’s edifice of justice; Palko v. Connecticut, 302 *314U.S. 319, 328, 82 L. Ed. 288, 58 S. Ct. 149 (1937); as the Court exercises the discretion upon which he said the constitutional validity of our statute depends; Id.; in the absence of the convoluted facts and chronology of [State v. Avcollie, 174 Conn. 100, 384 A.2d 315 (1977)], and in the absence of its admission of no considered reason for denying the state the opportunity to appeal.”
To the extent that this paragraph relies upon the doctrine of collateral estoppel as demanding “an end to these proceedings,” it necessarily implicates the merits of the court’s decision to dismiss the prosecution because of the stipulated judgment in the civil action and the terminology used in the release given by the commissioner of environmental protection in settlement of any civil claims against the defendant for water pollution. The remainder of the paragraph, as supplemented by a footnote,1 seems to question the present constitutional viability of General Statutes § 54-96, the statutory authority for the state to appeal on questions of law. It concludes that, because the “convoluted facts and chronology” of State v. Avcollie, supra, where the trial judge had expressly conceded there was no good reason to deny permission to appeal, are absent, permission to appeal should be denied.
To the extent that the opinion may rely on the elaborate discussion by the trial court of the grounds upon which it dismissed the information as its statement of “considered reasonfs]” for denying permission to appeal, the implication is that, so long as the mem*315orandum of decision gives more than cursory treatment to the issues, a trial judge has absolute discretion to deny permission to appeal under the statute. The legislature could never have intended to vest in a trial judge such arbitrary authority to preclude appellate review of his own decisions. It is fundamental that one cannot be a judge in his own case. Unless this principle is deemed to have been wholly disregarded in § 54-96 by making the trial judge’s determination conclusive, so long as the record demonstrates that sufficient judicial effort has been devoted to the issues, a denial of permission to appeal cannot properly be based upon the trier’s view that his judgment is correct and that any appeal therefrom would be fruitless.
To the extent that the opinion may rely upon the remaining reasons given by the trial court for denying permission to appeal, it seems to imply that such an exercise of discretion is reversible only where there has been an express admission by the trial judge that there is no good reason to deny the appeal, as in Avcollie. It is quite evident from the brief comments in the memorandum expressly addressing the motion for permission to appeal that the trial court took a jaundiced view of § 54-96, intimating that its constitutional validity was seriously in question. This plainly erroneous view appears to have been a significant influence in inducing the court to conclude that, unless the “convoluted facts and chronology” of Avcollie were duplicated, permission to appeal should be denied.
Neither the trial court nor the majority have taken the view that the issues sought to be raised by the state in this appeal are frivolous. Indeed they are highly significant, involving a question of whether one state agency in pursuing its authorized functions may deliberately or inadvertently invade the exclusive authority of the state’s attorney to pursue a criminal prosecution. Nor does the majority opinion suggest any hard*316ship that will be suffered by this corporate defendant or by other persons as a possible ground to support the action of the trial court. I find it incomprehensible, therefore, that the majority chooses to reverse the conclusion of the Appellate Court that the trial court did abuse its discretion in denying permission to appeal rather than address the substantial and unprecedented issues raised.
Accordingly, I dissent.

 The footnote referenced at the end of the quoted paragraph of the trial court’s memorandum was as follows: “In light of the myriad and vast changes which have taken place in the field of constitutional law in the past nearly half century, and in light of the rationale for the decision in Palko v. Connecticut, 302 U.S. 319, 82 L. Ed. 288, 58 S. Ct. 149 (1937), it is intriguing to contemplate the fate of general statutes section 54-96 if considered today by the United States Supreme Court.”